Per curiam :  1. Easement under town plat. The appellant suffered no legal injury from the appellee’s refusal merely to front his house according to the lay of the lots on the town plat.  2. When action for damages for nuisance is premature. The house is not yet constructed, and the alley has not become a nuisance. The appellant’s action for damages is therefore premature. When actual damage has been done him by the manner in which the house is constructed, or when it becomes apparent that damage from that source will inevitably ensue, the plaintiff can maintain his action ■on that score. It is not made to appear that that time has arrived. The presumption is that the house will be so constructed as not to injure the adjoining property. Springfield, etc., Ry. Co. v. Rhea, 44 Ark., 262. Affirm.